DETAILED ACTION
This communication is responsive to the Amendment filed December 10, 2021.  Claims 1-20 are currently pending.  Claims 16-20 are under examination.
The objections to claims 16-20 set forth in the Office Action dated September 10, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 16-20 set forth in the September 10 Office Action are WITHDRAWN due to Applicant’s amendments.
Claims 16-20 are newly REJECTED for the reasons set forth below.  The examiner notes that these rejections are based on the same prior art that was used in the September 10 Office Action.  However, because the relied-upon disclosure differs from the disclosure discussed in the September 10 Office Action, the examiner considers these rejections to be based on new grounds that are necessitated by Applicant’s amendments.
This action is final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (KR 2016-0140230A).
The examiner will refer to the machine translation of Bae, which was attached to the Requirement for Restriction dated June 22, 2021.
Regarding claims 16 and 20, Bae teaches a composition comprising at least the following compound:

    PNG
    media_image1.png
    276
    393
    media_image1.png
    Greyscale



Regarding claim 17, Bae teaches that the composition further comprises a second compound or polymer (see paras. [0021]-[0059]), which acts as a matrix or binder.

Regarding claims 18 and 19, Bae teaches a film comprising the composition discussed above.  (See paras. [0001], [0007], [0061].)  The film is formed by providing a substrate, applying the composition to that substrate, and heat treating (drying) the composition to form a hardmask film layer.  (para. [0065].)

Response to Arguments
To the extent Applicant’s arguments were not addressed above in paragraphs 3 and 4, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference or disclosure applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763